Citation Nr: 0004231	
Decision Date: 02/17/00    Archive Date: 02/23/00

DOCKET NO.  95-26 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Whether the 10 percent rating assigned the service-
connected left knee disorder was proper.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active service from December 1975 to October 
1981.  In a May 1994 rating action, the RO denied service 
connection for a right knee disorder and a low back disorder 
and granted service connection for a left knee disorder with 
a 10 percent evaluation.  The veteran appealed all three 
issues.  


FINDINGS OF FACT

1.  The veteran has not submitted evidence to justify a 
belief by a fair and impartial individual that his claim for 
service connection for a back disorder is plausible.

2.  The veteran has not submitted evidence to justify a 
belief by a fair and impartial individual that his claim for 
service connection for a right knee disorder is plausible.

3.  The veteran's left knee disorder is manifested by 
complaints of pain, with clinical findings including full 
range of motion and stability and no swelling.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim with respect to the issue of service connection for a 
back disorder.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran has not submitted evidence of a well-grounded 
claim with respect to the issue of service connection for a 
right knee disorder.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran's left knee disorder is not more than 10 
percent disabling.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.59, 4.71(a), Diagnostic Code 5259 (1999).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Facts

A review of the service medical records reveals that there 
were no complaints, findings, or diagnoses pertaining to the 
right knee or the back.  In a June 1976 treatment record, the 
veteran complained of "loose knees" since basic training.  
On examination, range of motion was within normal limits for 
both knees.  The right knee had a 1-2+ laxity of the medial 
collateral ligament and there was tenderness on the post 
medial facet on both patellae.  No diagnosis was made.  In a 
January 1977 treatment record, the veteran complained of low 
back pain which he claimed had its onset a year ago.  It was 
noted that there was no record of this.  On examination, 
there was no acute tenderness.  Musculature was well 
developed.  There were tight lumbar paraspinals with 
increased lumbar lordosis.  Range of motion was increased 
secondary to tightness.  Deep tendon reflexes were 1+ 
bilaterally.  Straight leg raising was to 80 degrees 
bilaterally.  Neurological examination was negative.  The 
impression was muscle tightness and poor posture.  

In an August 1979 treatment record, it was noted that the 
veteran complained of back problems before but that it was 
gone in 2 to 3 days.  The present attack lasted for one week 
without trauma.  The veteran complained of much worsening of 
the low back and stiffness particularly after prolonged 
periods of sitting.  On examination, there was a 
hyperlordotic lumbar spine that reversed with flexion.  Pain 
was experienced over extensive lumbar spine.  The impression 
was lumbar joint syndrome secondary to lordotic lumbar spine.  

In an October 1979 treatment record, the veteran complained 
of recurrent back pain with radiation.  On examination there 
was good forward flexion with slight paralumbar pain without 
spasm.  There was pain with hyperextension.  Straight leg 
raising was negative.  The impression was recurrent lumbar 
facet syndrome.  

In October 1979 treatment records, the veteran complained of 
pain in both knees that had lasted for 4 years.  The left 
knee had greater pain than the right knee.  He stated that 
his knees bothered him especially in the morning, cold 
weather, and when running.  He stated that his knees gave out 
frequently,  He had no known allergies.  It was noted that 
the veteran had mild chondromalacia patella of the right knee 
and moderate chondromalacia patella of the left knee which 
was not responding well to physical therapy.  Examination 
elicited retropatellar pain, chrondromalacia patella 
bilaterally, and infrapatellar tendonitis in the left knee.  
Active range of motion of both knees was 10/130.  Squats were 
good bilaterally.  Straight leg raising was good on right but 
lagged some on left.  Both patellae were mobile.  There was 
non palpable pain in the collateral ligament.  The veteran 
demonstrated normal gait.  

In a November 1979 treatment record, the veteran complained 
of pain in the low back, which had been hurting for two days.  
On examination, he could move from side to side and could 
bend over and touch his knees.  Forward flexion was to 60 
degrees with spinal tenderness.  Straight leg raising was 
positive on the right at 95 degrees and with radiation.  
Straight leg raising was negative on the left.  The 
impression was mild lumbosacral strain.  

In a March 1980 treatment record, the veteran complained of 
right knee pain.  There was no injury to the knees.  There 
was full range of motion in both knees.  There was pain in 
the right knee when flexed.  There was no swelling.  The 
assessment was chondromalacia patella of the right knee.  

In a March 1980 treatment record, the veteran complained of 
low back pain which had lasted for 4 days.  Straight leg 
raising was within normal limits.  With pronation, straight 
leg raising  produced painful spasms of the paraspinal 
muscles.  The assessment was a question of paraspinal muscle 
spasms.  

In an April 1980 treatment record, the veteran gave a history 
of intermittent low back pain without radiation.  He also had 
bilateral chondromalacia.  He stated that his low back pain 
has increased in the past two weeks.  Forward flexion was 
about 80 degrees without radiation.  He complained of vague 
soreness of the left lumbosacral area with spasm.  Straight 
leg raising to 80 degrees was negative.  The impression was 
mechanical low back pain.  

In a February 1981 treatment record, the veteran complained 
of low back pain on motion for one month.  On examination, he 
was in no acute distress.  He could raise his legs to 90 
degrees without difficulty.  There was no costovertebral 
tenderness.  The assessment was low back strain.

On report of medical history prior to discharge examination, 
the veteran noted that he had recurrent back pain.  On 
discharge examination in August 1981, the veteran's spine was 
found to be normal.  There were no findings, diagnoses, or 
treatment of a knee or back disorder.  

In a September 1981 service treatment record, the veteran 
complained of a sore back for 4 weeks.  It was noted that the 
vet had a history of back problems lifting weights as a truck 
driver.  On examination, there was -1 limitation in range of 
motion.  The assessment was ligamentous strain of the low 
back with muscle spasm.  There was no neurological 
assessment.

The veteran was treated as an outpatient on a number of 
occasions by VA in 1982.  Treatment was afforded only his 
left knee complaints, which were attributed to a recent 
(post-service) injury.  There was no mention of complaints or 
findings related to the right knee or back.  

Received into the record were numerous private medical 
reports relating to treatment of the left knee in the late 
1980s and early 1990s following on the job injuries.  These 
records show that workers compensation claims were filed.  
The veteran underwent surgical repair of an anterior cruciate 
ligament tear of the lateral and medial meniscus.  These 
records, and a private hospital summary, do not reflect any 
complaints, findings, history or diagnoses relating to the 
right knee or back.  

Private outpatient treatment records dated in May 1993 reveal 
that the veteran sustained an injury to his right knee.  The 
assessment was a right knee contusion.  He denied any other 
injuries.  X-ray study revealed an avulsion-type fracture of 
the patella.  

The veteran was afforded a VA orthopedic examination in 
December 1993.  He gave a 17 year history of back pain and 
history of left knee pain since an injury in 1976.  However, 
there were no references to the post-service knee injuries, 
nor the extensive treatment therefor.  It was noted that the 
veteran had undergone an anterior cruciate ligament 
reconstruction.  Upon examination of the lumbar spine, range 
of motion was normal.  Neurovascular examination was normal.  
Deep tendon reflexes, strength, and straight leg raising were 
negative.  Examination of the left knee demonstrated full 
range of motion.  There was zero degrees in extension and 120 
degrees in flexion.  There was no ligamentous instability.  
Lackman's test and drawer test were negative.  There was 
slight tibia-femoral crepitus.  The diagnoses was musculo-
skeletal back strain and status post left knee anterior 
cruciate ligament reconstruction.  X-rays of the left knee 
revealed evidence of osteoarthritis.  The examiner did not 
find it necessary to order an X-ray of the back.  

The veteran was afforded a VA orthopedic examination in 
November 1996 to determine the degree of severity of the 
veteran's left knee disability, and to specifically include 
the examiner's comments regarding the degree of the veteran's 
functional loss in conformance with the holding of the U.S. 
Court of Appeals for Veterans Claims (Court) in DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The veteran  complained of 
constant pain in his left knee which locks, swells, and gives 
out.  On examination, there was a 6 inch healed incision of 
the anterior surface of the left knee.  There was full range 
of motion and stability, however, the last 15 degrees of 
flexion was slightly uncomfortable.  There was no positive 
drawer sign.  There was no swelling.  There was no measurable 
atrophy of the thigh muscle on the left as compared with the 
right.  The veteran could do a half squat and come back up.  
He could walk on his toes and heels although he had a slight 
balance problem.  The diagnosis was status post 
reconstruction of the anterior cruciate ligament of the left 
knee.  The examiner commented that he could add nothing 
further to help with the DeLuca memorandum and that any 
further opinion would be purely speculative.


II.  Analysis

A. Service connection for a low back disorder and for a right 
knee disorder

The threshold question to be answered is whether the veteran 
has presented evidence of a well-grounded claim, that is, a 
claim which is plausible.  If he has not presented a well-
grounded claim, his appeal must fail, and there is no duty to 
assist him further in the development of his claim because 
such development would be futile.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinksi, 1 Vet. App. 78 (1990).  As will be 
explained below, the Board finds that neither his claim for a 
back disorder nor right knee disorder is well-grounded.

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. 
§ 1131 (West 1991).

The U. S. Court of Appeals for Veterans Claims (Court) has 
held that evidentiary assertions on or accompanying a claim 
for VA benefits must be accepted as true for the purpose of 
determining that the claim is well-grounded.  Exceptions to 
this rule occur when the evidentiary assertion is inherently 
incredible or when the fact asserted is beyond the competence 
of the person making the assertion.  Espiritu v. Derwinski, 2 
Vet.App. 492; Tirpak v. Derwinski, 2 Vet. App. 609 (1992); 
King v. Brown, 5 Vet. App. 19  (1993).  

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498 (1995).

Low back disorder

In addition to the general standard set forth in Caluza v. 
Brown, chronicity and continuity standards can also establish 
a well-grounded claim. 38 C.F.R. § 3.303(b); Savage v. Gober, 
10 Vet. App. 488 (1997).  The chronicity standard is 
established by competent evidence of the existence of a 
chronic disease in service or during an applicable 
presumptive period; and present manifestations of the same 
chronic disease.  The continuity standard is established by 
medical evidence of a current disability; evidence that a 
condition was noted in service or during a presumption 
period; evidence of post- service continuity of 
symptomatology; and medical, or in some circumstances, lay 
evidence of a nexus between the present disability and the 
post- service symptomatology.  This type of lay evidence, for 
purposes of well groundedness, will be presumed credible when 
it involves symptomatology that is not inherently incredible 
or beyond the competence of a lay person to observe. Savage, 
supra.

The veteran alleges that he developed a back disorder in 
service which required treatment and that he continues to 
experience residuals of that disability.  As illustrated 
above, the evidence of record clearly reveals numerous 
complaints, treatment, and diagnoses of back disorder in 
service.  Such evidence clearly demonstrates the presence of 
a back disorder in service.  The evidence further establishes 
that the veteran currently suffers from a musculo-skeletal 
back strain as diagnosed by a VA examiner in December 1993, 
albeit that such diagnosis was based solely on the veteran's 
subjective complaints, inasmuch as orthopedic examination was 
entirely negative.  While the veteran provided a 17 year 
history of back pain during that examination, a review of the 
numerous medical reports compiled subsequent to service does 
not show a continuity of symptoms, nor did the VA examiner 
link the current back strain to military service.  The 
absence of competent medical evidence of a nexus, or link, 
between the veteran's back disorder and his service, compels 
the conclusion that he has not submitted a well-grounded 
claim.  The appeal as to this issue is denied.  


Right Knee Disorder

In this case, there is current evidence of a right knee 
disorder as evidenced by private treatment records dated in 
May 1993 which show a right knee contusion and possibly 
fracture, as demonstrated on X-ray.  Thus, the first Caluza 
requirement to establish a well-grounded claim is met.  The 
second Caluza requirement is also met since the veteran is 
competent to state that he was treated for right knee 
symptoms in service and, moreover, service medical records 
reveal treatment on several occasions for right knee 
disorder.  However, there is no medical opinion of record 
linking the current right knee disorder to service.  Thus, 
the third Caluza requirement is not met.   The veteran, as a 
layperson, is not competent to make such an assertion.  See 
Espiritu.  Furthermore, the Board notes that the private 
treatment records showing evidence of a current right knee 
disorder was the result of an injury he sustained in May 
1993.  When he was treated at that time, he did not report a 
history of earlier right knee injury or symptoms of service 
onset; rather he denied previous injury.  Despite the fact 
that the veteran was seen on numerous occasions post-service 
for left knee symptoms, at no time did he voice any 
complaints relating to his right knee.  Therefore, absent 
competent medical evidence of a nexus, or link, between the 
veteran's right knee disorder to service, the veteran has not 
submitted a well-grounded claim and the appeal as to this 
issue is denied.  

B. Increased Rating for Left Knee Disorder

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A claim for an 
increased evaluation is well-grounded if he asserts that a 
condition for which service connection has been granted has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
In this case, the veteran has asserted that his left knee 
disorder is worse than currently evaluated, and he has thus 
stated a well-grounded claim.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable through assertions and issues raised 
in the record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1, 4.2, 4.7, and 4.10.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based upon a single, incomplete, or inaccurate 
report, and to enable the VA to make a more precise 
evaluation of the level of the disability and of any changes 
in the condition.  Schafrath, 1 Vet. App. at 594.

In addition, 38 C.F.R. § 4.40 requires consideration of 
functional disability due to pain and weakness.  As regards 
the joints, 38 C.F.R. § 4.45 notes that the factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  The considerations include 
more or less movement than normal, weakened movement, excess 
fatigability, incoordination, impaired ability to execute 
skilled movements smoothly, pain on movement, swelling, 
deformity or atrophy of disuse, instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing.  38 C.F.R. § 4.59 provides 
that, with any form of arthritis, painful motion is an 
important factor of disability.  The intention of the VA 
rating schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to a healed injury, as entitled to at 
least the minimum compensable rating for the joints.  The 
joints involved should be tested for pain on both active and 
passive motion, in weight-bearing and nonweight-bearing.

When a veteran alleges he suffers pain due to a service-
connected musculoskeletal disability in which the degree of 
disability is based on consideration of limitation of motion, 
an examiner's report should assess the degree of functional 
loss, if any, due to pain, weakened movement, excess 
fatigability or incoordination.  See DeLuca.  

The Board has considered 38 C.F.R. § 4.71(a), Diagnostic 
Codes 5257, 5260, and 5261.  Under Diagnostic Code 5257, a 
slight impairment of the knee warrants a 10 percent rating.  
Limitation of flexion of the knee to 45 degrees is accorded a 
10 percent rating under Diagnostic Code 5260.  Limitation of 
extension of the knee to 10 degrees warrants a 10 percent 
rating under Diagnostic Code 5261.  Under the same Diagnostic 
Codes a 20 percent rating is provided for moderate impairment 
of the knee, consisting of recurrent subluxation or lateral 
instability, for limitation of flexion of the knee to 30 
degrees, or limitation of extension of the knee to 15 
degrees.  Further, absent evidence of ankylosis or impairment 
of the tibia and fibula, Diagnostic Codes 5256 and 5262 are 
not for consideration and application.

Normal range of motion of the knee is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II (1999).

A review of the evidence reveals that a rating in excess of 
10 percent under Diagnostic Code 5257 for the veteran's left 
knee disorder is not shown on current VA examination.  The 
evidence of record reveals only a slight impairment of the 
left knee.  November 1996 VA examination findings show that 
there was full range of motion of the left knee although the 
last 15 degrees was slightly uncomfortable.  There was no 
positive drawer sign or swelling.  As such, an evaluation in 
excess of 10 percent for the veteran's left knee disorder is 
not warranted. 

In addition, the Board notes that in the report of the 
November 1996 VA examination, the examiner noted that he 
could not comment further on the veteran's left knee with 
respect to the requirements set forth in DeLuca and that any 
further opinion would be purely speculative.  In this regard, 
the examination findings show that there was full range of 
motion of the left knee with no swelling.  The veteran's 
complaints of pain are addressed by the 10 percent evaluation 
assigned to his left knee.  Thus, the Board finds that the 
issue of functional loss due to left knee pain, 
incoordination, weakness, or fatigability has been considered 
and addressed.

In a July 1997 opinion, VA's General Counsel concluded that a 
claimant who had arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257, and 
that evaluation of knee dysfunction under both codes would 
not amount to pyramiding under 38 C.F.R. § 4.14.  However, it 
was noted that a separate rating must be based on additional 
disability.  Where a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also exhibit 
limitation of motion under Diagnostic Codes 5260 or 5261 in 
order to obtain the separate rating for arthritis.  However, 
if the veteran did not at least meet the criteria for a zero 
percent rating under either of these codes, there was no 
additional disability for which a rating may be assigned.  
VAOPGCPREC 23-97, July 1, 1997.  

In this case, while the veteran has evidence of arthritis of 
the knee, he does not have any compensable limitation of knee 
motion.  Hence a separate rating is not in order.  

Furthermore, the Board has reviewed the entire evidence of 
record and finds that the 10 percent rating assigned by the 
RO for the left knee disorder reflects the most disabling 
this disorder has been since the veteran filed his claim for 
service connection, which is the beginning of the appeal 
period.  Thus, the Board has concluded that staged ratings 
for this disorder is not warranted.  Fenderson v. West, 12 
Vet. App. 119 (1999).


ORDER

1.  A well-grounded claim not having been submitted, 
entitlement to service connection for a back disorder, is 
denied.

2.  A well-grounded claim not having been submitted, 
entitlement to service connection for a right knee disorder, 
is denied.

3.  An increased rating for a left knee disorder in excess of 
10 percent is denied.




		
	N. R. ROBIN
	Member, Board of Veterans' Appeals


 



